Citation Nr: 1142062	
Decision Date: 11/14/11    Archive Date: 11/30/11

DOCKET NO.  08-03 243	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an initial disability rating in excess of 50 percent for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D.S. Lee, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1962 to June 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which granted service connection for PTSD and assigned an initial disability rating of 50 percent, effective September 7, 2006.  The Veteran has filed and perfected a timely appeal of that decision and asserts entitlement to a higher initial disability rating.  He has not raised any contention concerning the assigned effective date.

The Veteran's appeal also initially included the issue of the Veteran's entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU), an application for which was received by the Board in April 2007.  Entitlement to TDIU was denied in an October 2007 rating decision.  The Veteran did not subsequently file a Notice of Disagreement in response to that rating decision, but rather, expressed his desire to "cancel" his appeal concerning the issue of entitlement to TDIU in a September 2008 submission.  The Board is cognizant that under Rice v. Shinseki, 22 Vet. App. 447 (2009), a request for TDIU, whether expressly raised by a veteran or reasonably raised by the record, is not a separate claim for benefits but is instead a part of the adjudication of a claim for increased compensation.  Nonetheless, in view of the Veteran's expressed desire to abandon his pursuit of entitlement to TDIU, thereby limiting his appeal solely to the issue of entitlement to a higher initial disability rating for PTSD, the Board does not consider the issue of the Veteran's entitlement to TDIU to be before it on appeal.


FINDINGS OF FACT

The Veteran's PTSD has been manifested by chronic sleep impairment marked by nightmares, flashbacks, and frequent waking at night; suicidal ideation; near-continuous panic and depression affecting the ability to function independently; impairment of short-term memory; heightened startle responses; mood disturbance marked by reported irritability, anger, and depression; spatial disorientation; auditory and visual hallucinations; inability to establish and maintain effective relationships; and isolative behavior.  The Veteran's PTSD has not been manifested by total occupational and social impairment; gross impairment in thought process or communication; persistent delusions; grossly inappropriate behavior; persistent danger of hurting himself or others; inability to maintain minimal personal hygiene; disorientation to time or place; or memory loss for the names of close relatives, own occupation, or own name.


CONCLUSION OF LAW

The criteria for an initial disability rating of 70 percent, and no more, for PTSD have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.125, 4.126, 4.130, Diagnostic Code 9411 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010) and 38 C.F.R.  §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  

VA's notice requirements apply to all five elements of a service-connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Id.  Notice should be provided to a claimant before the initial unfavorable decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

A pre-rating letter mailed to the Veteran in January 2005 provided notice of the information and evidence needed to substantiate a claim for service connection for PTSD.  This notification would also apply to the "downstream" issue of entitlement to a higher initial rating.  The United States Court of Appeals for Veterans Claims (Court) has held that once service connection is granted, the claim is substantiated.  In such instances, additional VCAA notice is not required and any defect in the notice is not deemed prejudicial to the Veteran.  Dunlap v. Nicholson, 21 Vet. App. 112, 119 (2007); Dingess, 19 Vet. App. at 491.  Thus, because the VCAA notice that was provided before service connection was granted was legally sufficient, VA's duty to notify in this case has been satisfied.

In addition, VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the Veteran's claims.  His service treatment records, service personnel records, and claims submissions have been associated with the record.  The Veteran's identified private and VA treatment records have also been obtained and associated with the record.  A VA psychiatric examination were afforded to the Veteran in March 2007 and VA has not received any additional evidence since that time which indicates that the Veteran's condition has changed such as to warrant the scheduling of a new VA examination to determine the symptoms and severity of his PTSD.  Hence, this examinations along with the other evidence of record, is fully adequate for the purposes of determining the extent of the Veteran's disability in light of the applicable diagnostic criteria.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.

II.  Initial Disability Rating for PTSD

A.  General Principles for Initial Disability Ratings

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

In cases in which a claim for a higher initial evaluation stems from an initial grant of service connection for the disability at issue, multiple ("staged") ratings may be assigned for different periods of time during the pendency of the appeal.  See generally Fenderson v. West, 12 Vet. App. 119 (1999).  Staged ratings are appropriate when the factual findings show distinct time periods during which the service-connected disability exhibits symptoms that would warrant the assignment of different disability ratings for each distinct period.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.

Under 38 C.F.R. § 4.130, DC 9411, a 50 percent disability rating is assigned for PTSD that is manifested by occupational and social impairment with reduced reliability and productivity due to such symptoms as a flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; or difficulty in establishing and maintaining effective work and social relationships.

A 70 percent disability rating is appropriate where PTSD is manifested by occupational and social impairment, with deficiencies in most areas such as work, school, family relations, judgment, thinking or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech that is intermittently illogical, obscure or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); or the inability to establish and maintain effective relationships.

A 100 percent disability evaluation is granted where PTSD is productive of total occupational and social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting himself or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time and place; or memory loss for the names of close relatives, own occupation, or own name.

B.  Veteran's Contentions

The Veteran's arguments in support of his claim for a higher initial disability rating for PTSD are primarily expressed in his April 2007 Notice of Disagreement.  In this regard, the Veteran relies upon a March 2005 private examination performed by his private psychiatrist, Dr. E.W.H, and asserts further that VA "disregarded" the findings expressed in Dr. E.W.H.'s report.  The Veteran's arguments are framed by an accurate recitation of the diagnostic criteria for 70 and 100 percent disability ratings under the General Formula for Mental Disorders and the Global Assessment of Functioning (GAF) criteria governing scores in the range between 31 to 40.

C.  Analysis

Upon review and consideration of the complete evidence of record, the Board finds that the Veteran is entitled to an initial disability rating of 70 percent, and no more, for PTSD.
The evidence in this case consists primarily of a March 2005 private psychiatric evaluation performed by Dr. E.W.H. and a March 2007 VA examination report.  Service treatment records show that the Veteran was treated during service for various physical disorders during service, but do not indicate any psychiatric treatment.  Although the claims file also includes various other VA and private post-service treatment records, those records also do not pertain to treatment for the Veteran's PTSD and are not revealing as to the severity of that disorder.  

At the Veteran's March 2005 private evaluation with Dr. E.W.H., the Veteran reported that he had been retired for four years and had employed a live-in nurse for the last ten years.  Regarding his symptoms, the Veteran stated that he had been experiencing nightmares since 1966 and was now experiencing them at least six or seven times per week.  He also reported flashbacks which also occurred six or seven times per week, as well as panic attacks which occurred once or twice per day.  The Veteran also reported intrusive thoughts, startling easily, hypervigilance marked by intolerance of having people located behind him, and socialization only with individual friends.  According to Dr. E.W.H., the Veteran's memory for recent events was severely impaired; so much so that he was unable to recall what he reads and got lost while traveling.  The Veteran experienced auditory hallucinations which included hearing his name being called once or twice per day, hearing cars driving up to his residence one to three times per day, and hearing noises in his house.  The Veteran also endorsed visual hallucinations, characterized by the vision of shadows moving out of the corners of his eyes.  The Veteran also voiced depression with no energy and little interest in activities.  He stated that he experienced crying spells on a daily basis and that he angered easily.  The Veteran expressed feelings of helplessness and that he had contemplated suicide.  Dr. E.W.H. concluded that the Veteran was moderately compromised in his ability to sustain social relationships while being completely unable to sustain work relationships.  In view of these findings, Dr. E.W.H. concluded that the Veteran was "permanently and totally disabled and unemployable."  A Global Assessment of Functioning (GAF) scale score of 35 was assigned.

At his March 2007 VA examination, the Veteran continued to report nightmares and flashbacks, albeit with reduced frequency in comparison to reported symptoms at his private evaluation with Dr. E.W.H.  In this regard, the Veteran reported that nightmares occurred once or twice per week while flashbacks occurred two or three times per week.  Nonetheless, the Veteran stated that his sleep remained generally disrupted, even on nights on which nightmares and flashbacks did not occur.  The Veteran also continued to report chronic anxiety and depression, irritability, avoidance of other people, increased startle response, hypervigilance, difficulty dealing with crowds, sad mood, crying spells, decreased energy, and decreased interest in pleasurable activities.  In addition, the Veteran related that he was drinking two-fifths of gin per week (alternatively described by the Veteran as two or three drinks per day) for the past five or six years.  Occupationally, and consistent with prior reports made to Dr. E.W.H., the Veteran stated that he retired in 2000 from employment as a meat packing plant supervisor.  According to the Veteran, he retired due to increasing issues presented by his PTSD.  Socially, he stated that he had divorced his spouse in 2003 after approximately 40 years of marriage.  He stated that he had two children and enjoyed reasonably good relationships with them, but admitted that he seldom visited his family or friends.  He stated that he was currently living with a female companion who was assisting him with his activities of daily living.  The Veteran stated that he seldom attended church.  Although he stated that he had enjoyed golfing and going to the swimming pool in the past, he no longer participated in such activities.  He stated that he seldom visited church and that pleasurable activities consisted of watching television.

A mental status examination of the Veteran revealed him to be alert, oriented, and cooperative with the examiner.  The examiner did not observe any signs of thought disorder, loosened associations, hallucinations, delusions, or other signs of psychosis.  The Veteran was reasonable intact cognitively, although he seemed to have a limited fund of knowledge.  In this regard, the Veteran was able to name no more than three American Presidents other than the current President, was able to recall and repeat only four digits, and was able to recall and repeat only two of three objects after two or three minutes.  Based upon the Veteran's reported symptoms and findings on examination, the examiner assigned a GAF score of 40.  The examiner opined further that the Veteran's family, social, relationships, recreation and leisure activities were all moderately to severely impaired as a result of his PTSD.

In view of the foregoing evidence, the Veteran's PTSD has been consistently manifested by symptoms that are consistent with the criteria for a 70 percent disability rating under DC 9411.  In this regard, the Veteran has demonstrated suicidal ideation; chronic anxiety and frequent panic attacks which occurred more than once per day; chronic depression marked by sadness, crying spells, and lack of interest in pleasurable activities; spatial disorientation as demonstrated by the Veteran's tendency to become lost while traveling; inability to establish and maintain effective work and social relationships, as shown by the Veteran's avoidance of crowds, divorce in 2003, and distant relationship with his children.

The evidence, however, does not show that the Veteran has manifested total occupational and social impairment.  In this regard, the evidence shows that although the Veteran experiences an inability to establish and maintain effective relationships, he continues to live with a female companion who looks after the Veteran.  Similarly, there is no evidence of gross impairment of thought process or communication or grossly inappropriate behavior, as the Veteran was consistently noted as being cooperative and responsive to interviewer's questions during his examinations.   Although the Veteran expressed that he became lost while traveling, there is no indication in the evidence that the Veteran experienced disorientation to time or place, nor is there evidence that the Veteran's memory was degraded to the extent that he had memory loss for the names of his close relatives, his own occupation, or his own name.  Although the Veteran reportedly was living with a constant caretaker who assisted him in activities of daily living, there is no indication in the record that the Veteran was unable to maintain minimal personal hygiene.  Additionally, the Veteran reported previous thoughts of suicide, but there is no indication in the record of any prior attempts by the Veteran, nor is there evidence of any specific plan or intent.  Under the circumstances, the Board also finds that the Veteran's PTSD has not been manifested by persistent danger of hurting himself or others.  The Board recognizes that the evidence appears to suggest that the Veteran experiences auditory and visual hallucinations on a recurring basis.  Nonetheless, in the absence of evidence showing the other symptoms highlighted above, the Board finds that the overall disability picture presented in this case are more in accord with the criteria for a 70 percent disability rating.

The Board also notes that the Veteran's GAF scores of 35 and 40 appear to suggest that the Veteran's GAF score has consistently remained in the range of 31 to 40 throughout the course of his appeal.  In assessing the degree of psychiatric disability, GAF scores are for application and reflect the "psychological, social, and occupational functioning on a hypothetical continuum of mental health- illness."  Richard v. Brown, 9 Vet. App. 266, 267 (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).  According to the DSM-IV, a GAF score of 31 to 40 indicates PTSD that is marked by some impairment in reality testing or communication (e.g., speech is at times illogical or irrelevant), or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school).  For the purpose of lending further context to the GAF scores evidenced in the record, the Board notes that lower GAF scores of 21-30 are indicative of behavior that is considerable influenced by delusions or hallucinations, or serious impairment of in communication or judgment (e.g., is sometimes incoherent, acts grossly inappropriately, suicidal preoccupation), or inability to function in almost all areas (e.g., stays in bed all day; no job, home, or friends).   A GAF score of 11-20 is reflective of some danger in hurting self or others (e.g., suicide attempts without clear expectation of death; frequently violent; manic excitement), or occasionally fails to maintain minimal personal hygiene (e.g., smears feces), or gross impairment in communication (e.g., is largely incoherent or mute).  Finally, a GAF score of 1-10 represents persistent danger of severely hurting self or others (e.g., recurrent violence), or persistent inability to maintain minimal personal hygiene, or suicidal act with clear expectation of death.

The Board admonishes that GAF scores are not conclusively dispositive as to a veteran's level of psychiatric impairment.  Rather, GAF scores are merely parts of a whole body of evidence that must be and has been considered in arriving at a decision.  In this case, the symptoms demonstrated by the Veteran throughout the course of his appeal are largely consistent with the GAF scores provided by Dr. E.W.H. and the VA examiner and also appear to be consistent with the assignment of a 70 percent disability rating under DC 9411.
 
To the extent that the Veteran has asserted, by his Notice of Disagreement, that the opinions expressed by his private physician were not afforded proper probative weight, the Board acknowledges that it may only consider independent medical evidence to support its findings and may not provide its own medical judgment in the guise of a Board opinion.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1990).  The Board points out, however, that it may favor the opinion of one competent medical professional over that of another so long as an adequate statement of reasons and bases is provided.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  Certainly, the fact that a veteran has received regular treatment from a physician or other doctor is a consideration in determining the credibility of that doctor's opinions and conclusions.  That notwithstanding, the Court has declined to adapt a "treating physician rule" under which a treating physician's opinion would presumptively be given greater weight than that of a VA examiner or another doctor.  See Winsett v. West, 11 Vet. App. 420, 424-25 (1998); Guerrieri v. Brown, 4 Vet. App. 467-471-3 (1993).  Notwithstanding the above, the Board finds that even in affording the full probative weight to which Dr. E.W.H.'s March 2005 report is due, the evidence fully supports the assignment of a 70 percent disability rating but does not present an overall disability picture that is consistent with the assignment of a full 100 percent disability rating.

The Board acknowledges that the Veteran's PTSD has been marked by some impairment of social and occupational functioning.  In this regard, the Veteran has reported that his psychiatric symptoms caused him to retire in 2000 from his job as a meat packing plant supervisor.  The Board also acknowledges Dr. E.W.H.'s finding that the Veteran was "permanently and totally disabled and unemployable."  Nonetheless, the evidence in the record does not support either the Veteran's assertion or Dr. E.W.H.'s opinion concerning the Veteran's employability.  In this regard employment information from the Veteran's most recent employer, which indicates that the Veteran was employed through November 2001, does not indicate that the Veteran's employment was ended due to disability.  The Board also notes that the Veteran has not been hospitalized or undergone any in-patient therapy for treatment of his PTSD.  Under the circumstances, the Board does not see any basis to remand this matter for the procedural actions outlined in 38 C.F.R. § 3.321(b)(1) for consideration of extraschedular ratings for PTSD.  Thus, the Board concludes that the Veteran's symptoms are fully contemplated by the schedular criteria.  See Thun v. Peake, 22 Vet. App. 111 (2008).

Further, the Board finds that there is no basis for additional "staged" ratings in this case beyond those already contemplated by this decision.  Rather, the symptomatology shown upon examination and treatment has been essentially consistent and fully contemplated by the staged disability ratings provided by this decision.

Accordingly, the Board finds that the Veteran's symptomatology is consistent with a 70 percent disability rating, and no more, under DC 9411.  As such, the Veteran is entitled to a higher initial disability rating of 70 percent for PTSD.  To that extent, this appeal is granted.


ORDER

Entitlement to an initial disability rating of 70 percent, and no more, for an acquired psychiatric disorder, to include PTSD is granted, subject to the rules and regulations governing the payment of monetary benefits.



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


